Title: From James Madison to James Monroe, 20 March 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State 20th. March 1806
                    
                    A decision has lately been made by the Judge of the Court of Vice Admiralty at Tortola, in the case of one Soulier, subjecting to

condemnation property of the inhabitants of Louisiana, as enemy’s property. On account of the extensive effect which so false a principle may have upon the trade of that part of the United States, the President has thought it expedient to direct your particular attention to it, with a view to prevent its being carried into operation. The observations made on the occasion by the Judge are: that Soulier’s right and property in the vessel and cargo, as an American Citizen, resting altogether upon his residence at New Orleans from the date of the Cession of Louisiana, by the government of France to the United States of America, it remains to be determined, whether a native subject of France, who, when Louisiana belonged to Spain was a subject of that Kingdom, and when it was ceded to France became again a French subject, and in both characters trading to and from the Countries of the enemies of Great Britain, shall be at once, by the event of the sale of Louisiana to America, considered as an American Citizen and entitled to the rights of neutrality. “This is too much for this Court to say, and is a question to be decided by a superior Tribunal.” An appeal has been entered and is under the care of Mr. William Vaughan in London. The name of the vessel is the Washington.
                    It is to be remarked that the acquisition of Louisiana was made before the commencement of the present hostilities between Great Britain and France and long before Spain was involved in them; that France never had more than a nominal and momentary possession of the Country for the purpose of transmitting it to the United States; and that in consequence of a communication made by Mr King to the British Government of the Treaty of Cession, Lord Hawkesbury on the 19th May 1803 expressed by the King’s command, “the pleasure with which his Majesty received the intelligence” &c. These circumstances are alluded to, in order to demonstrate the vexatious injustice of the condemnation, and not because any doubt exists of the right of one nation to acquire bona fide a portion of the territory of another by a voluntary Cession and with the consent of the inhabitants, whether the ceding party be engaged in war or not.
                    From the Gazettes herewith transmitted you will perceive that a motion made in the House of Representatives by Mr Gregg for a suspension of commercial intercou[r]se with Great Britain has given way to another made by Mr. Nicholson for a prohibition of the importation of specified articles, which latter has been carried by a very considerable majority; but has not been yet acted upon by the Senate. I have the honor to be &c
                    
                        James Madison
                    
                